Citation Nr: 0735400	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a disorder 
of the hands and feet, claimed as resulting from cold 
exposure and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a September 2006 written statement, the veteran's 
representative noted that on September 11, 2006, the veteran 
raised a claim for service connection for chloracne.  This 
claim is referred to the RO for appropriate action. 

The reopened claim for service connection for a disorder of 
the hands and feet, claimed as due to cold exposure, and the 
claim for service connection for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An August 1999 Board decision denied the veteran's claim 
for service connection for a disorder of the hands and feet, 
claimed as due to cold exposure, on the basis that the 
claimed disorder was not shown to be related to service.  

2.  Evidence received since the August 1999 Board decision 
that denied service connection for a disorder of the hands 
and feet, claimed as due to cold exposure, is not cumulative 
and redundant, was not previously on file, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 1999 Board decision that 
denied the veteran's claim for service connection for a 
disorder of the hands and feet, claimed as due to cold 
exposure, is new and material, and the claim for service 
connection for a disorder of the hands and feet, claimed as 
due to cold exposure, is reopened.  38 U.S.C.A. §§ 5108, 
7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
3.159, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in a decision dated in August 1999, denied the 
veteran's claim for service connection for a disorder of the 
hands and feet, claimed as due to cold exposure.  The Board 
found at that time that there was no medical evidence of 
record to establish that the claimed disability was related 
to service.  A claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the Board's August 1999 
rating decision that denied service connection for a disorder 
of the hands and feet, claimed as due to cold exposure, 
included the veteran's service medical records that are not 
referable to complaints or diagnosis of, or treatment for, a 
cold-related disorder to any extremity.  When examined for 
separation in August 1969, neither a foot nor a hand disorder 
was noted.  

Post service, in November 1971, the veteran underwent VA 
examination in conjunction with his claim for service 
connection for a fungal infection of the feet.  The diagnosis 
at that time was epidermatophytosis. 

In June 1996, the veteran submitted a claim, in pertinent 
part, for problems with his feet and hands due to cold 
exposure.  

A February 1999 private medical record from D.L.K., M.D., 
includes a diagnosis of Raynaud's phenomenon, based on 
laboratory test results.

An April 1999 VA examination report reflects the veteran's 
description of hand and foot pain in cold temperature.  Upon 
examination, it was noted that the veteran's feet had normal 
coloration.  Dorsalis pedis pulses were 2+, bilaterally.  His 
hands were warm and normal in color.  The VA examiner found 
no present evidence of a chronic ischemic disease or 
neurologic deficit of the hands and feet.

The August 1999 Board decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996). In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1999 Board decision that was the last final 
adjudication that disallowed the veteran's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the veteran's current claim was 
received by the RO in January 2004.  The new evidence added 
to the record includes VA and private medical records and 
examination reports, dated from 1992 to 2004, and the 
veteran's written statements in support of his claim.

Among the documents not previously of record in 1999 is a 
January 25, 1999 clinical record from Dr. D.L.K. that 
includes the veteran's report of a progressive problem of 
cold fingers and toes and that his symptoms were present for 
30 years since he sustained frostbite while at Fort Jackson, 
in Columbia, in service.  It was noted that the veteran did 
not receive medical attention and his fingers and toes were 
injured.  Since that time, his symptoms were present in 
winter months or with cold exposure.  He had stiffness and 
impaired motion and function of his fingers until they 
"warmed up" and only modest cold exposure was required to 
initiate his symptoms.  On examination, his digits were 
impressively cool and his skin appeared blanched.  Possible 
abnormalities with a six-second delay in supplying capillary 
color to the palm of the hand when releasing both ulnar and 
radial arteries were noted.  The assessment was bilateral 
upper and lower extremity Raynaud's phenomenon.  Dr. D.L.K. 
said that it was "very possible that this process could have 
come from the frostbite exposure".

Private medical records, dated through December 2003, 
indicate that, in May 2003, the veteran reported increased 
difficulty with hand and foot pain.  In December 2003, it was 
noted that the veteran had new symptoms with tingling in his 
hands, the right worse than the left.  Symptoms of median 
neuropathy, right greater than left, were assessed.

The evidence added to the record since the August 1999 Board 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran's disorder, 
variously diagnosed as Raynaud's phenomenon, was not related 
to service, evidence showing he was still diagnosed with the 
claimed disorder and that a medical provider noted that it 
was very possible that the veteran's symptoms were related to 
frostbite exposure, tends to relate to an unestablished fact 
necessary to substantiate the claim.  This evidence must be 
accepted at face value for the purpose of reopening the 
claim.  In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matters under consideration, and is so significant 
as to warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for a disorder of the hands 
and feet, claimed as due to cold exposure.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, 
as noted below in the Remand, the Board is requesting 
additional development with respect to the underlying claim 
of service connection for disorder of the hands and feet, 
claimed as due to cold exposure, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
this claim is being reopened and then remanded, any potential 
defect in the notice or duties related to the attempt to 
reopen the claim would be harmless.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a disorder of the 
hands and feet, claimed as due to cold exposure, is reopened, 
and the appeal is, to that extent, granted.


REMAND

First, the veteran seeks service connection for a hand and 
foot disorder, claimed as due to cold exposure.  In numerous 
written statements in support of his claim, including in 
October 2004 and October 2005, the veteran maintains that, in 
December 1967, he was stationed at Fort Jackson, ordered to 
dig a foxhole and spend the cold night in it, and then 
marched many miles the next day that caused great foot and 
hand pain. 

On January 25, 1999, Dr. D.L.K., diagnosed the veteran with 
bilateral upper and lower extremity Raynaud's phenomenon and 
said it was "very possible that this process could have come 
from the frostbite exposure".  However, when examined by VA 
in April 1999, the examiner did not find any chronic ischemic 
disease or neurologic deficits of the hands.  But the private 
medical records, dated through December 2003, reflect the 
veteran's continued diagnosis of Raynaud's phenomenon and 
that, in December 2003, new symptoms of medial neuropathy of 
the right hand, greater than the left, were diagnosed by Dr. 
D.L.K.

The Board is of the opinion that the veteran's service 
records should be obtained to verify that he was at Fort 
Jackson in December 1967.  Assuming that he was there, it 
seems appropriate for him to be re-examined by VA to 
determine the etiology of any current hand or foot disorder 
found to be present, including whether it is due to cold 
exposure.  

Second, the veteran seeks service connection for PTSD.  
Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2007).

The veteran's service records document that his awards and 
decorations include his receipt of the Combat Infantryman's 
Badge, thus establishing his exposure to combat and in-
service stressful events, for the purpose of his claim.  

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

VA medical records, dated through December 2003, from the 
Columbia and Greenville, South Carolina, medical facilities, 
do not reflect a diagnosis of PTSD.  However, in December 
2004, the veteran submitted a December 2004 outpatient record 
from the VA Anderson, South Carolina, outpatient clinic that 
includes a handwritten diagnosis of PTSD and notes that a 
score of 50 was assigned on the Global Assessment of 
Functioning (GAF) scale.  

Here, the record does not include a VA examination of the 
veteran's claimed PTSD, nor does it indicate that a PTSD 
diagnosis has been made pursuant to DSM-IV on the basis of a 
verified history of the veteran's in-service stressors.  See, 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a 
result, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the etiology of any 
such claimed disorder found to be present.

Too, it does not appear that the RO obtained any records 
regarding the veteran's treatment from the VA Anderson 
medical facility.  Here, the record suggests that additional 
VA medical evidence might be available that is not before the 
Board at this time.  Thus, an effort should be made to obtain 
additional VA medical records. See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran will also have an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran notice concerning degree 
of disability and effective date of disability 
as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  

2.  Obtain a copy of the veteran's complete 
service personnel file (DA 201).

3.  Obtain all VA medical records regarding the 
veteran's treatment, specifically to include 
those from the VA Anderson outpatient clinic, 
and the Columbia and Greenville medical 
facilities, for the period from December 2003 
to the present.  If any records are 
unavailable, this should be documented in the 
claims file and the veteran and his 
representative should be so advised.

4.  The veteran should be requested to provide 
the name(s) and address(es) of any non-VA 
medical providers who treated him for his 
claimed disabilities since December 2003.  With 
appropriate signed authorization from him, 
request these records.  If any records are 
unavailable, this should be documented in the 
claims file and the veteran and his 
representative should be so advised.

5.  Schedule the veteran for an examination to 
determine the etiology of any disorder of the 
hands and feet, claimed as due to cold 
exposure.  The claims folder should be 
available to the examiner.  All indicated tests 
and studies should be conducted.  The examiner 
should indicate all current diagnoses involving 
the hands and/or feet.  If there are not 
current diagnoses involving either the hands or 
the feet, the examiner should so indicate.  For 
each diagnosis, the examiner should indicate 
whether it is at least as likely as not (i.e., 
probability of 50 percent or greater) that the 
diagnosis is due to disease, injury, or event, 
including the claimed cold injury, during the 
veteran's active military service.  The 
examination report should contain the bases for 
the opinions expressed. 

6.  Schedule the veteran for an examination to 
determine the nature and extent of any 
psychiatric disorder(s) found to be present.  
The veteran's claims file must be made 
available to the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished. The examiner is 
advised that the veteran received the Combat 
Infantryman's Badge and is presumed to have 
been exposed to combat-related events in 
service.  The examiner should indicate whether 
the veteran meets the DSM-IV diagnostic 
criteria for PTSD and, if so, whether the 
diagnosis is related to a stressor event during 
his active military service.  The stressor 
event(s) should be identified.  

7.  Thereafter, readjudicate the veteran's 
claim for service connection for PTSD and the 
reopened claim for a disorder of the hands and 
feet, claimed as due to cold exposure.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


